DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group I in the reply filed on 12/6/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-17 and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/6/2021.
	Claims 1-6 and 18 are under consideration in this office action.

Sequence Compliance
The nucleotide/amino acid sequence disclosure contained in this application does not comply with the requirements for such a disclosure as set forth in 37 C.F.R. 1.821 - 1.825.    
	37 CFR 1.821(d) states: “[w]here the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the 
Claim 1 recites a specific amino acid sequence and identifies it by its Genebank accession number.  This is not an accepted means of disclosing a specific amino acid sequences under in 37 C.F.R. 1.821 - 1.825.  The specification states “IL6RIL6” as a chimeric polypeptide, which comprises the soluble portion of interleukin-6 receptor (IL-6-R, e.g., the human IL-6-R as set forth by GenBank Accession No. AAH89410) (e.g., a portion of the soluble IL6 receptors as set forth by amino acids 112-355 of GenBank Accession No. AAH89410) and the interleukin-6 (IL6) (e.g., human IL-6 as set forth by GenBank Accession No. CAG29292) or a biologically active fraction thereof (e.g., a receptor binding domain).  This soluble IL6 receptor sequences discussed above appears to be referring to SEQ ID NO:31 or 32.  As such, it is recommended Applicant determine which SE	Q ID NO is the intended sequence for claim 1 and replace the GenBank accession number with the corresponding SEQ ID NO.
	Appropriate correction is required.
	The absence of proper sequence listing did not preclude the examination on the merits however, for a complete response to this office action, applicant must submit the required material for sequence compliance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
(1)  Claims 1, 2, and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, and 14 of U.S. Patent No. 10,385,312. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of the patent claims discloses the medium of the instant claims.
	Regarding claim 1, patent claim 14 discloses a culture medium comprising bFGF and at least one factor selected from TGFbeta3, TGFbeta1, and IL6RIL6 chimera, wherein the medium is capable maintaining human pluripotent stem cells for at least 5 passages (i.e. this range comprises at least 7 passages as recited in instant claim 1).  Patent claim 14 does not disclose that that the IL6RIL6 chimera comprises amino acids 112-355 of GenBank Accession No. AAH89410.  However, the patent defines the term “IL6RIL6” as a chimeric polypeptide which comprises the soluble portion of interleukin-6 receptor (IL-6-R, e.g., the human IL-6-R as set forth by GenBank Accession No. AAH89410) (e.g., a portion of the soluble IL6 receptors as set forth by amino acids 112-355 of GenBank Accession No. AAH89410) and the interleukin-6 (IL6) (e.g., human IL-6 as set forth by GenBank Accession No. CAG29292) or a biologically active fraction thereof (e.g., a receptor binding domain).  See col 16, last paragraph.  As such, it would have been obvious from the definition provided in the patent that the IL6RIL6 chimera of the patent is the same as that claimed in the medium of instant claim 1.  Thus, patent claim 14 discloses all of the structural and functional limitations of instant claim 1.

	Regarding instant claim 2, patent claim 10 discloses the concentration of at least 25ng/ml for the IL6RIL6.  Thus, patent claim 10 discloses and renders obvious the limitations of instant claim 2.
	Regarding instant claim 4, patent claim 5 discloses that the culture medium is devoid of serum replacement as claimed in instant claim 4.  Thus, patent claim 5 renders instant claim 4 obvious.
	Regarding instant claim 5, patent claims 1 and 14 are silent as to the presences of serum replacement.  However, it would have been obvious to a person of ordinary skill at the time of the patent that the method could be done with or without serum or serum replacement.  Thus, instant claim 5 is an obvious variant of patent claims 1 and 14. 
Regarding instant claim 6, patent claim 6 discloses the culture medium is devoid of animal contaminants as claimed in instant claim 6.  As such, instant claim 6 is an obvious variant of patent claim 6.
Examiner acknowledges that the instant application is a divisional filing from patent application 15/209,776 (‘776).  However, the restriction ‘776 did not have any claims that utilized a culture medium comprising IL6RIL6 chimera and thus was a distinct set of claims from those in the instant application.  13/909,128 (‘128), from 

(2)  Claims 1 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 17/097,023 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims disclose an obvious species variant of the instant claims.
Regarding instant claim 1, copending claim 6 discloses a culture medium comprising IL6RIL6 chimera and FGF for maintaining pluripotent stem cells.  The copending claim more narrowly specifies a concentration for IL6RIL6. Thus, the copending claims discloses an obvious species variant of the instant claim.
Regarding instant claim 18, both copending claim 13 and instant claim 18 recites a method of deriving an embryonic stem cell comprising obtaining an embryonic stem cell from a pre-implantation stage blastocyst, a post-implantation blastocyst and/or genital tissue of a fetus; and culturing the embryonic stem cell of the culture medium of claim 1.  As discussed above the copending claims disclose an obvious species variant of the instant claim’s medium.  The instant claims also specifies the embryonic stem cell 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(3)  Claims 1, 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,214,722. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims disclose a species of the instantly claimed medium.
Regarding instant claim 1, patent claim 1 discloses a culture medium for maintaining human pluripotent stem cells comprising bFGF and IL6RIL6 chimera as claimed.
Regarding instant claim 5, patent claim 10 discloses that the culture medium is animal contaminant free as claimed in instant claim 5.
Regarding instant claim 6, patent claim 10 discloses that the culture medium comprising serum replacement as claimed in instant claim 6.

4)  Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/809,771 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims discloses a 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(5)  Claims 1 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 20 of U.S. Patent No. 10,968.427 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims disclose a species of the instantly claimed medium.
Regarding instant claim 1, patent claim 20 discloses a culture medium for maintaining human pluripotent stem cells comprising bFGF and IL6RIL6 chimera as claimed.
Regarding claim 18, patent claim 13 discloses a method of deriving a human embryonic stem cell line, the method comprising: (a) obtaining a human embryonic stem cell from a pre-implantation stage blastocyst, post-implantation stage blastocyst and/or a genital tissue of a fetus; and (b) culturing said human embryonic stem cell in a feeder cell-free culture, comprising a defined culture medium which comprises an IL6RIL6 chimera and basic fibroblast growth factor (bFGF) for at least one passage, wherein said medium is devoid of serum, and wherein said IL6RIL6 chimera comprises the amino acid sequence set forth by SEQ ID NO: 33, said culture medium is capable of maintaining the human embryonic stem cells in an undifferentiated state, thereby deriving the embryonic stem cell line.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”. 
The instant claims lack enablement due to the recitation of a specific amino acid sequence identified by its GenBank accession number hindering the make and use of the instant claim claimed medium.  
Nature of Invention:  The claimed invention is to a culture medium for culturing embryonic stem cell and a method for deriving a human embryonic stem cell line that uses the claimed medium.
Breadth of the Claims: Claims 1-6 recites a culture medium that comprises “an IL6RIL6 chimera…wherein said IL6RIL6 chimera comprises amino acids 112-335 of GenBank Accession No. AAH89410”.  The breadth of the amino acid sequence encompasses any 112-335 amino acid sequence of the claimed GenBank Accession number.
Specification Guidance:  The specification states the following (citations from the PreGrant Publication):
 [0113] As used herein the term "IL6RIL6" refers to a chimeric polypeptide which comprises the soluble portion of interleukin-6 receptor (IL-6-R, e.g., the human IL-6-R as set forth by GenBank Accession No. AAH89410) (e.g., a portion of the soluble IL6 receptors as set forth by amino acids 112-355 of GenBank Accession No. AAH89410) and the interleukin-6 (IL6) (e.g., human IL-6 as set forth by GenBank Accession No. CAG29292) or a biologically active fraction thereof (e.g., a receptor binding domain). Preferably, the IL6RIL6 chimera used by the method according to this aspect of the present invention is capable of supporting the undifferentiated growth of human embryonic stem cells, while maintaining their pluripotent capacity. It will be appreciated that when constructing the IL6RIL6 chimera the two functional portions (i.e., the IL6 and its receptor) can be directly fused (e.g., attached or translationally fused, i.e., encoded by a single open reading frame) to each other or conjugated (attached or translationally fused) via a suitable linker (e.g., a polypeptide linker). Preferably, the IL6RIL6 chimeric polypeptide exhibits a similar amount and pattern of glycosylation as the naturally occurring IL6 and IL6 receptor. For example, a suitable IL6RIL6 chimera is as set forth in SEQ ID NO:31 and in FIG. 11 of WO 99/02552 to Revel M., et al., which is fully incorporated herein by reference.
[0117] For example, to generate the IL6RIL6 chimera, a polynucleotide sequence encoding the IL6RIL6 chimera (e.g., the polypeptide set forth by SEQ ID NO:31) is preferably ligated into a nucleic acid construct suitable for expression in a host cell [i.e., a cell in which the polynucleotide encoding the polypeptide-of-choice (e.g., the IL6RIL6 
From the specification, amino acid 112-355 of the claims refers to a particular stretch of amino acids present in the soluble form of the IL6R disclosed in GenBank under the accession number AAH89410.
State of the Art:  the NCBI GenBank website states the following, “A GenBank release occurs every two months and is available from the ftp site. The release notes for the current version of GenBank provide detailed information about the release and notifications of upcoming changes to GenBank. Release notes for previous GenBank releases are also available.”  (See GenBank Overview. https://https.ncbi.nlm.nih.gov/genbank/.  Last updated 2021. Printed from website 2022, pp.1-2).
Thus, GenBank teaches that release of sequences are subject to change overtime.  As such, one of ordinary skill in the art would not necessary know from the teachings of the specification which version of GenBank Accession No is needed to make and thus use the claimed amino acid sequence.  It would not be apparent if amino acids 112-355 of a particular GenBank accession number would correspond to the one disclosed in the specification and the claims.  Further, it would also not be apparent if the amino acids numbered in the GenBank accession number correspond to the sequences used in the instant application.  

Therefore, at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and thus all claims that depend upon it, recite an IL6RIL6 chimera that comprises “amino acids 112-355”.  However, the claim does not refer to a 
For art purposes, any disclosure of an IL6RIL6 chimera will be interpreted as encompassing the limitations of the claims until the reference sequence is clarified.0

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over by Zhang (Zhang et al. Stem Cells 22:344-354, 2004).
Regarding claim 1,  Zhang discloses N2 medium (DMEM/F12 with 5 μg/ml insulin,100 μg/ml transferrin, 16.1 μg/ml putrescine, 5.2 ng/ml345Oligodendrocyte Formation from ES Cells by IL-6R/IL-6 selenite, and 6.3 ng/ml progesterone—all added FGF-2,(5 ng/ml) were added for the first 4 days to facilitate attachment and then removed (laminin was omitted in some experiments without altering the results). Half of the wells were supplemented with IL-6R/IL-6 chimera, 100 or 200 ng/ml (paragraph bridging pp. 345 and 346).  Thus, Zhang discloses a culture medium comprising FGF2 and IL6RIL6 chimera as claimed was used for the first 4 days of neurosphere culture.  As such, Zhang expressly discloses a culture medium comprising all the structural limitations of the claim.  Zhang does not disclose that the medium has the property of maintaining said human stem cells in an undifferentiated stated for 7 passages.  However, the medium of the claims solely has the structural limitations of FGF and IL6RIL6 chimera. Since the media has the same required structural limitations, it would be expected that the media would have this same functional property, absent evidence to the contrary.
“Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705.

Regarding claims 2 and 3, Zhang discloses that concentration of the IL-6R/IL-6 chimera was 100 or 200 ng/ml, as discussed above.  Thus, Zhang expressly discloses that the concentrations of at least 25 ng/ml (claim 2) and at least 200 ng/ml (claim 3).
In conclusion the prior art of Zhang anticipates/renders obvious the limitations of the claims because Zhang expressly discloses/teaches all of the structural limitations of the claimed medium.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-3 and 5 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Haggiag (US2005/0220761 A1 effective filing date:12/31/2001), alternatively US 7,824,670 B2).
Regarding claim 1, Haggiag discloses a medium comprising bFGF and supplemented with rhIL6/IL6 chimera ([0033]).  Thus, Haggaig expressly discloses all of the structural limitations of the claimed culture medium.  Haggaig does not disclose the functional attribute of said culture medium is capable of maintaining said human pluripotent stem cell in an undifferentiated state for at least 7 passages.  However, the medium discloses all of the structural requirements of the claimed medium.  Thus, absence evidence to the contrary, the medium should have the same functional properties of the medium because all structural requirements are present.
Regarding claims 2 and 3, Haggaig discloses the use of 200 ng/ml of IL6R/IL6 falls within the range of at least 25 ng/ml (claim 2) and 200 ng/ml (claim 3). See [0033].
Regarding claim 5, Haggaig discloses the medium comprises chick embryo extras, which is a part serum replacement and does not recite the use of serum ([0033]).  Thus, Haggaig discloses wherein said medium comprises serum replacement.


Examiner’s Comment
	The method of claim 18 appears to be free of the art.  The above-cited arts disclose the use of medium comprising bFGF and IL6RIL6 for nerve cell culture and derivation.  None of the above arts discloses using the medium with human pluripotent stem cells to derive a human pluripotent stem cell line as claimed.

	No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/           Primary Examiner, Art Unit 1632